Lk Grand, C. J.,
delivered the opinion of this court.
These suits, which were consolidated by the order of the chancellor, have for their object a decree, declaring certain property mentioned in the proceedings to be part of the insolvent estate of Jacob Faringer.
The bills were filed by his widow as permanent trustee. They claim the properly as part of his insolvent estate. It is true, they also say, that the deeds which are attempted to be *374set aside as fraudulent, were made as well in fraud of the marital rights of the widow as those of the creditors, but they were filed by her, not as widow, but as permanent trustee of her husband, under his application for the benefit of the insolvent laws of this State.
It appears from the proceedings, that Jacob Faringer applied for the benefit of the insolvent laws some time in the year 1849, and on the 11th day of June, of the same year, (he in the meantime having died,) his wife, the complainant, became his permanent trustee.
That on the 7th April 1845, a certain leasehold interest in a lot of ground, in the city of Baltimore, was conveyed by its owner to Eliza Ramsay, and on the 5th February 1847, alike interest in another lot was also conveyed to her.
The bills, in substance allege, and charge, that the property was purchased by and paid for out of the means of Jacob Faringer, and the deeds made to Eliza Ramsay, with the view to defraud his creditors, and in fraud of the marital rights of his wife. The answer of the defendant, Ramsay, expressly denies the property was paid for out of the funds of Faringer, and avers it v.rns paid for out of her own means.
It has been doubted whether it was competent to a party, by parol, to set aside a deed where the property is purchased with the money of A, and the deed given to B; but the weight of authority seems to sustain the right, and that in such a case a trust results, by operation of law, in favor of A; and that such evidence is not only admissible against the face of the deed, but in opposition to the answer of the grantee. The authorities on the subject are very fully collected and ably examined in the case of Boyd vs. McLean, 1 John. Ch. Rep., 582. See also Dorsey vs. Clarke, 4 Har. & John., 556.
In view of this doctrine a large body of testimony was taken in the case before the court. We have given it a very careful examination, and have arrived at the same conclusion as that reached by the chancellor.
It does not appear from any part of the case, Faringer was indebted either in 1845 or 1847, in which years the deeds were made, nor does the testimony establish with sufficient *375distinctness the fact, that the property was purchased with the money of Faringer. A large portion of the testimony was clearly inadmissible for any purpose whatsoever, and must therefore be disregarded by the court, it having been excepted to below.
The remainder of the evidence, it is true, well justifies a strong suspicion, that the property was paid for out of the funds of the insolvent, but it does not establish the fact with such certainty as to warrant a court to so decide. We do not deem it necessary to give an analysis of the testimony, for many of the facts which it displays are wholly unfit for anything but strong reprobation. We content ourselves with saying, that the answer of the defendant, Ramsay, derives some support from the testimony of the witness, Brown, and from the fact that she actually paid a part of the money and gave her obligation for another portion, which she eventually paid. The circumstances relied on to overcome this evidence are derived entirely from her supposed poverty and the relations which are alleged to have subsisted between her and Faringer. It must be recollected, that the deeds araprima facie evidence of the verily of their contents, and when they are supported by the positive answer of the defendant, which has countenance from her agency in paying the money, the testimony to set them aside ought to be so clear and explicit as to leave scarce a doubt on the subject. The rule which allows of the introduction of parol evidence in cases of resulting trusts, requires, that courts should view with the greatest caution such evidence, impeaching as it does, solemn instruments, the evidence of title to land. “ The authorities,” say the court in Dorsey vs. Clarke, 4 Har. & John., 557, “ are clear that the payment of the money by the ceslui que trust must be clearly proved, otherwise you render insecure titles depending on deeds and other written documents.”
We concur with the chancellor in 1he opinion, that although there be sufficient in the evidence to awaken suspicion, yet it is not of a quality to warrant a court of equity to pass such a decree as is asked in this case.

Decree affirmed.